DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 05/18/2022.
	Claims 1, 4, 6, 9, 12, 14, 17 and 19 have been amended.
	Claims 5 and 13 have been canceled. 
	Claims 21-22 have been added.
	Claims 1-4, 6-12 and 14-22 are currently pending and have been examined.


Response to Arguments

1)	Due to claim amendments filled on 05/18/2022, the examiner withdraws the specification objection and the claim rejection - 35 USC § 112 issued within the previous rejection issued on 12/21/2021.
2)	Due to claim amendments the examiner withdraws the Claim Rejections - 35 USC § 101 as the amendments integrate the exception into a practical application.
3)	Applicant’s arguments, filled on 05/18/2022, with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 
Priority
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Accordingly, the examiner acknowledges the earliest effective filling date of the present application is the filing date of the parent application of 14/195,773 on 03/03/2014.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 2, 4, 6-10, 12 and 14-22 are rejected under 35 U.S.C 103 as being unpatentable over U.S. Pat. No. 8,126,815 to Redecker (“Redecker”) in view of US. Pat. Pub. No. 2014/0337138 to Chitalia et al. (“Chitalia”) further in view of U.S. Pat. No. 8924292 to Ellis et al. (“Ellis”). 

	Regarding claims 1, 9 and 17. Redecker discloses a method for generating a machine readable code, the method comprising:
	transmitting, over a network to a server (Redecker, Fig. 1; “matching device 103” + “Account administering 104”), a request to generate aunique code associated with a user account (Redecker, Fig. 2A; “logon 201” [Wingdings font/0xE0] “verification of user data”. Col. 2, lines 44-49; “the registration of an authorized user or payer as an operator of a verification process with regard to authorization of use and or payment system … Step 201 within the flow diagram in FIG. 2. After registration, the user data collected during the registration (step 202) is verified”); 
	receiving, over the network from the server, [[a]] the unique code (Redecker, fig. 1; “identifier 105”) associated with the user account and assigned by the server (Redecker, Fig. 2; “transmission identifier, application 203”. Col. 2, lines49-53; “Successful verification enables identifier 105 associated with an authorized user and/or payer and an application 108 to be transmitted to the mobile telephone terminal 101 of the authorized user and/or payer (Step 203)”); 
	generating, at a mobile device (Redecker, Fig. 1; “101”. Col. 2, Line 29-30; “a mobile telephone terminal 101”), the machine readable code based at least in part on the unique code (Redecker, Fig. 1; “identifier 105”), the machine readable code including the unique code and additional data (Redecker, Fig. 2; “Barcode production 205”. Col. 2, line 64- col. 3, lines 2; “Transmitted application 108 is initiated on the instructions of the authorized user and/or payer. During the start of application 108, a PIN number is interrogated for authentication (Step 204). Subsequently, a bar code is produced from identifier 105 which can be called-up and shown on display device 111 of mobile telephone terminal 101 (Step 205)”), and;
	presenting, on a user interface of the mobile device (as shown in Fig. 1; “111”. Col. 1, lines 34-37; “The mobile telephone terminal 101 includes display device 111 … text and graphics information can be displayed on the display device 111”. See Fig. 1, snapshot below),  (Redecker, Fig. 2; “scanning barcode 206”. Col. 3, Lines 3-7; “Subsequently, the barcode is scanned in the interrogation system 102 (Step 206), and identifier 105, transmitted via the barcode, is examined (Step 207). The examination of identifier 105 can be effected directly through the interrogation station 102”); and
	
    PNG
    media_image1.png
    271
    148
    media_image1.png
    Greyscale
Fig. 1 snapshot of barcode displayed on mobile terminal.
	Redecker substantially discloses the claimed invention; however, Redecker fails to explicitly disclose the “type of the machine readable code being based at least in part on a location of the mobile device”. However, Chitalia teaches:
a type of the machine readable code (Chitalia, [0010]; “a payment code, e.g., an access code, such as a numeric string, alpha string, or an alphanumeric string, or a barcode, such as a Quick Response (QR) code”. See [0012]) being based at least in part on a location (Chitalia, [0032]; “At step 104, the payment service provider generates and sends a payment code … the payment code is location specific”) of the mobile device (Chitalia, Fig. 1; “user location detected …. A mobile device ... is identified 102” > “payment code generated and transmitted to the mobile device 104”. [0013]; “payment code that is generated by a payment service provider … the payment code can be automatically generated when the user is physically close or near to the location … near" is meant a predetermined distance from the location”).
	Therefore, it would have been obvious to one of ordinary skill in the transaction process art at the time of filing to modify the Redecker to include the type of the machine-readable code being based at least in part on a location of the mobile device, as taught by Chitalia, where this would be performed in order to provide more efficient and convenient payment methods for the consumer. See Chitalia [0005].

	The combination of Redecker in view of Chitalia substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “in response to the transaction being processed, receiving, at the mobile device, a notification that the transaction was successful”. However, Ellis teaching: in response to the transaction being processed, receiving, at the mobile device, a notification that the transaction was successful (Ellis, Fig. 3A; “transfer funds … to a recipient 315”. Col. 7, lines 27-32; “the account processing logic 122 recognizes the transaction using the code and transmits an appropriate amount of funds to the recipient. After the transaction is complete, a SMS confirmation of the transaction may be sent in real time to the mobile device 110”).

	Therefore, it would have been obvious to one of ordinary skill in the transaction process art at the time of filing to modify the Redecker to include in response to the transaction being processed, receiving, at the mobile device, a notification that the transaction was successful, as taught by Ellis, where this would be performed in order to enabling individuals to use their electronic devices to transfer funds and purchase products and services. See Ellis, col. 1, Lines 8-10. 

	Regarding claims 2, 10 and 18. The combination of Redecker in view of Chitalia further in view of  Ellis discloses the method of claim 1, wherein the additional data including at least one of location data, user account data, authentication credentials, an amount associated with the payment transaction, a device identifier, a device type, a timestamp, or a personal identification number (PIN) (Redecker, col. 5, Line 66- col 3, line 1; “a PIN number is interrogated for authentication (Step 204). Subsequently, a bar code is produced from identifier 105”).  

	Regarding claims 6 and 14. The combination disclose the method of claim 1, wherein 
		The combination of Redecker in view of Chitalia substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “the additional data is location data of the mobile device, and, in response to the transaction being processed, receiving, at the mobile device, a notification additional authentication based at least in part on the location data was successful”. However, Ellis teaching:
	the additional data is location data of the mobile device, and, in response to the transaction being processed, receiving, at the mobile device, a notification additional authentication based at least in part on the location data was successful (Ellis, Fig. 18; “receive user request to perform a transaction 1807” > “determine the location the mobile device1803” > “determine a location of the merchant location 1805” > “ compare mobile device location and merchant location to ensure a match 1807” > “receive identifier embedded in displayable code on mobile device 1809”. Col. 16, lines 36-37; “At block 1807, the location of mobile device 110 and the location of the merchant are compared to ensure a match”).
	Therefore, it would have been obvious to one of ordinary skill in the transaction process art at the time of filing to modify the Redecker to include the additional data is location data of the mobile device, and, in response to the transaction being processed, receiving, at the mobile device, a notification additional authentication based at least in part on the location data was successful, as taught by Ellis, where this would be performed in order to help prevent fraudulent transactions. See Ellis, Col. 16, lines 39-40. 
	Regarding claims 7, 15 and 20. The combination disclose the method of claim 1, wherein the machine-readable code comprises at least one of a quick response (QR) code, a linear barcode (Redecker, as seen in Fig 1; “111”), a two dimensional barcode, or a matrix barcode.  
Examiner note: the examiner notes that many claims reciting the language of “or”.
Under the claims’ broadest reasonable interpretation only one of these conditional statements need be satisfied by the prior art.

		Regarding claims 8 and 16. The combination disclose the method of claim 1, further comprising: 
		The combination of Redecker in view of Chitalia substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “presenting, on a display of the mobile device, a balance of the user account”. However, Ellis teaching: presenting, on a display of the mobile device, a balance of the user account (Ellis, col. 4, Lines 28-42; “The client application 116 may simply be a web browser that is configured to receive and display mobile web pages … displaying account balance information”. Fig. 9, col. 10, Lines 48-50; “screen 910 displays the current balance 960 for the account for a particular date and time as indicated in field 970”).
	Therefore, it would have been obvious to one of ordinary skill in the transaction process art at the time of filing to modify the Redecker to include presenting, on a display of the mobile device, a balance of the user account, as taught by Ellis, where this would be performed in order to enabling individuals to use their electronic devices to transfer funds and purchase products and services and facilitating such transactions. See Ellis, col. 1, Lines 8-26. 

	Regarding claims 4, 12 and 19. Claims 4, 12 and 19 recite operations that are no more than a predictable variation or duplication of the operations recited in claims 1, 9 and 17, albeit with receiving an updated unique code and generate an updated machine readable code including the updated unique code and updated additional data, Such features would have been an obvious product of ordinary skill in art and common sense, not innovation. That is, the claimed subject matter is no more than a predictable combination of known elements according to their established purposes. See KSR Int’l. 
Co. v. Teleflex, Inc., 550 U.S. 398, 418421 (2007); see also MPEP § 2144.04 VI, B.

	Regarding claims 21 and 22. The combination disclose the method of claim 1, wherein 
	Redecker substantially discloses the claimed invention; however, Redecker fails to explicitly disclose the “the type of the machine readable code corresponds to capabilities at a terminal near the location of the mobile device”. However, Chitalia teaches: the type of the machine readable code corresponds to capabilities (Chitalia, [0013]; “user's privacy settings and preferences”) at a terminal near the location of the mobile device (Chitalia, [0013]; “a payment code that is generated by a payment service provider …  Based on the user's privacy settings and preferences, the payment code can be automatically generated when the user is physically close or near to the location”).
	Therefore, it would have been obvious to one of ordinary skill in the transaction process art at the time of filing to modify the Redecker to include the type of the machine readable code corresponds to capabilities at a terminal near the location of the mobile device, as taught by Chitalia, where this would be performed in order to provide more efficient and convenient payment methods for the consumer. See Chitalia [0005].


	Claims 3 and 11 are rejected under 35 U.S.C 103 as being unpatentable over Redecker in view of Chitalia further in view of Ellis further in view of U.S. Pat. Pub. No. 2010/0138344 to Wong et al. (“Wong”). 

	Regarding claims 3 and 11. The combination of Redecker in view of Chitalia further in view of Ellis disclose the method of claim 1, wherein
		The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “the additional data is an embedded timestamp which limits the machine readable code to being used within a specific period of time”. However, Wong teaches:
	the additional data is an embedded timestamp which limits the machine readable code to being used within a specific period of time (Wong, [0026]; “The barcode may allow access to all the funds in a user's account … Restrictions may include …  a maximum number of transactions per time period (e.g., week or month), maximum dollar amount of transactions per time period (e.g., week or month), and a pre-determined expiration date of the agreement, such that after expiration, the user can no longer generate the barcodes, unless the user renews the agreement”).

	Therefore, it would have been obvious to one of ordinary skill in the transaction process art at the time of filing to modify the Redecker to include the additional data is an embedded timestamp which limits the machine readable code to being used within a specific period of time, as taught by Wong, where this would be performed in order to enable the customer to easily and safely pay for transaction using their mobile phone at any location having a suitable scanning device. See Wong [0010]. 


Conclusion
1.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVIA SALMAN/Examiner, Art Unit 3687                                                                                                                                                                                                        
/PETER LUDWIG/Primary Examiner, Art Unit 3687